Dove, J. Kane County Service Company, claimant, seeks judgment in the sum of $178.49 for 1,630 gallons of No. 2 grade fuel oil delivered to the Department of Public Works and Buildings, Division of Highways, St. Charles Maintenance Storage Building, 1425 South Avenue, St. Charles, Illinois, on March 22, 1967. The parties have stipulated that “there is lawfully due claimant the sum of $178.49”, and that said sum would have been paid if claimant’s statement had been filed prior to the close of the biennium. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. National Korectaire Company vs. State of Illinois, 22 C.C.R. 302; Gilbert-Hodgman, Inc., vs. State of Illinois, 24 C.C.R. 509. It appears from the record that all of the qualifications have been met in the instant case. Claimant is hereby awarded the sum of $178.49.